DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to the RCE filed on 07/15/2022; claim(s) 1- 20 is/are pending herein; claim(s) 1, 14, & 17 is/are independent claim(s).
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
In light of the received amendments to the claims, the outstanding claim objections are moot and withdrawn.
Response to Arguments
Applicant’s arguments (see Remarks, page 12, first and last1 paragraphs) filed 07/15/2022, with respect to the amended limitations (“in response to a determination that the exit condition has been satisfied, performing cleanup procedure”) of the independent claims have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  
However, upon further consideration, a new ground(s) of rejection is made in view of discovery of new art (US 20080101918 A1 to Block et al.) and its combination with prior cited arts as set forth below in a new ground of rejection. Specifically, Block et al. teaches:
[0005], Another method involves a turbomachine operator manually adjusting the actual turbine speed while the unit is operating. Here, prior to testing, the turbomachine is customarily operating in a full-speed-no-load (FSNL) condition. FSNL is a condition where the turbomachine is at a normal operating speed and not exporting energy to a load such as a generator, compressor, or the like. This method typically involves manually raising the speed until the unit trips. For example, during testing some turbomachine operators raise the speed to 110% of the normal operating speed; thereafter the overspeed system should trip the turbine on overspeed. Typically, the 110% overspeed trip set point may be changed at the direction of a turbine machine operator.

[032] The method 200 proceeds to step 220, where the overspeed test is initiated. A user may pre-configure the method 200 to automatically initiate the overspeed test after step 215 is satisfied.

[0041] An embodiment of the present invention typically increases the speed of the turbine by first increasing a turbine speed reference. The turbine speed reference is converted to a fuel stroke reference, or the like, which eventually increases the speed of the turbine. In step 260, the method 200 determines whether or not the turbine controller is initiating a turbine speed reference greater than the overspeed trip set point. If the turbine speed reference is not greater than the overspeed trip set point, then the method 200 reverts back to step 240. Alternatively, if the turbine speed reference is greater than the overspeed trip set point, then the method 200 proceeds to step 265.

[0042] In step 265, the overspeed test is aborted to avoid a trip or a catastrophic failure that may be caused by a variety of reasons. One reason for a catastrophic failure involves the thermal growth rates, which vary between the rotating and stationary turbine components. Generally, as the turbine speed increases, there is an increase in the thermal expansion of the components. Moreover, relatively tight clearances exist between the rotating and stationary turbine components, which are often made of different materials. These clearances may decrease further as the rotating and stationary components grow during the overspeed testing. Hence, to avoid a catastrophic failure resulting from contact among rotating and stationary turbine components, the method 200, in step 265 may abort the overspeed speed testing if the turbine speed reference exceeds the overspeed trip set point, even though the turbine speed is registering below the overspeed trip set point.

Claim Rejections - 35 USC § 103
Claim(s) 1- 9, 14, & 17- 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reichl (US 20190310616 A1) in view of Block et al. [Block] (US 20080101918 A1), and further in view of Frick et al. [Frick] (US 20130111505 A1). Frick and Reichl are references of the record.
Regarding claim 1, Reichl teaches a testing device [“system manager 502 of FIGS. 5 and 6”], comprising: a processor [“the present disclosure can be implemented using existing computer processors”]; and a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations, comprising: ([0080, 0106, 0114], fig. 8);
i) receiving quiz data2 [“generates test logic in response to a request from a user”] that defines a test of a device [“test of a temperature control sequence in a VAV box”] of a heating, ventilation, and air conditioning (HVAC) system, wherein the testing device is configured to communicate [fig. 5 shows the system manager is in communication with the devices of the fig. 5 to change the setpoint during testing] with the HVAC system, the quiz data [“Test logic typically includes a specified command of an input point to satisfy an input condition, a duration of wait time to wait, and an expected system behavior to record, measure, and/or evaluate”] comprises (1) a command [“a specified command”] that applies a point to the device of the HVAC system and (2) a predicate [“an expected system behavior”] that is satisfied if the device of the HVAC system exhibits an expected state in response to application of the point ([0097-0099, 0108-0109]); 
ii) performing a verification procedure [“conduct control sequence verification”/ “verify particular types of control sequences”] determining that the device is capable of exhibiting the expected state ([30004, 0094-0095, 0101-0104]); and
iii) in response to the verification procedure being satisfied, performing an execution procedure [“test executor 614 then executes the test logic”], comprising: (fig. 8);
a) 
b) initiating [step 808 in fig. 8] the execution of the quiz data with respect to the device of the HVAC system, wherein the execution of the quiz data comprises executing [increasing “the zone temperature” for VAV device] the command ([0110]); 
c) performing [“the test executor 614 then records measurements of the output points provided by the equipment”] data collection ([0110]); and 
d) 
iv) upon completion of the execution procedure or termination of the execution procedure, analyzing [after execution procedure is completed “the test executor 614 receives data relating to the expected system behavior (i.e., a control command, a device state, and/or a measured condition in a building) and checks that data against the expected system behavior specified by the test logic… user is thereby presented with the results of the control sequence verification tests”] a result of the data collection ([0099-0100, 0111]).
In summary, Reichl teaches a testing method and a device configured for allowing a user to perform a testing of one or more devices [“VAV box”] of a HVAC system, generating quiz data [“test logic”], executing the quiz data that raises [“controls a temperature setpoint for a particular VAV box to be higher than the zone temperature for that VAV box”] the operational point of the HVAC devices, collecting the results of the test after waiting for a predetermined time, and finally providing user with the test results (Fig. 8, [0110- 0111]).
 However, Reichl fails to disclose (1) its verification procedure to include verifying of the quiz data (“test logic”) prior to execution of the quiz data and (2) handling of premature execution of the test logic by applying prior set points to the HVAC devices that were set prior to the testing. Put differently, Reichl does not teach: (1) performing a verification procedure to verify the quiz data prior to execution of the quiz data, (2) recording a pretest point of the device of the HVAC system, and (3) determining whether an exit condition has been satisfied, wherein satisfaction of the exit condition cause the execution of the quiz data to terminate prior to completion and in response to a determination that the exit condition has been satisfied, performing a cleanup procedure, wherein the cleanup procedure applies the pretest point to the device of the HV AC system.  Therefore, Reichl teaches all elements of the claim except the shown above with 
Block is directed to a system and method for performing testing of one or more mechanical devices [“turbine”, analogous to Reichl’s HVAC devices] of an automation system by raising the operational setpoints from normal/default (preset point) conditions (FSNL condition) to determine whether these devices are functioning correctly or not ([0001, 0003, 0005, 0022]). Block further teaches as part of executing its test logic increasing the set points/speed of the device under test and prematurely aborting/exiting the test prior to completion if the test may cause catastrophic failure(s) (see, Step 260, 265 in fig. 2B) or violates stabilization constraints (see, S225 and 230 in fig. 2A) and reverts to the normal condition. More specifically, Block teaches a testing system and a method [Figs. 2A- 2B] that allows reverting back to normal operating state after fully completing testing of the device (comparable device of the Reichl) or after aborting (premature) the testing. Specifically, Block teaches a processor configured to:
performing an execution procedure for the testing procedure after performing a verification procedure [“determines whether or not a operating permissive is satisfied” in S210] and recording a pretest point [points for the device during “FSNL condition” which is the turbomachine is at a “normal operating speed”, analogous to Reichl’s normal operating condition of its HVAC devices that are under test; here to return to FSNL recording of the “normal operating speed” can be stored so that returned FSNL matched to pre-testing operating speed] of the device of 
determining whether an exit condition [“test abort” condition like No in S225 and/or Yes in S260] has been satisfied, wherein satisfaction of the exit condition causes the execution of the quiz data to terminate prior to completion (Fig. 2A, Fig. 2B);
in response to a determination that the exit condition has been satisfied [“abort” is performed], performing a cleanup procedure [reverting to FSNL process], wherein the cleanup procedure applies [“After the test is aborted, the turbine operation automatically reverts to FSNL” and “the turbine speed returns to the normal operating speed” after performing the testing] the pretest point to the device of the 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to (1) combine the teachings of Block and Reichl because they both related to performing testing of one or more mechanical devices of an automation system by adjusting the setpoints from normal condition and (2) incorporate the technique (perform cleanup procedure in response to a determination that an  exit condition is satisfied prior to completion and reverting to normal/default set point) of Block while executing test logic of the HVAC system of Reichl. Doing so the system of Reichl’s HVAC system can automatically return to normal operating condition and/or its user can be notified alarm generation after testing is initiated regardless of whether the testing normally completed or aborted prior to completion thereby solving the problem of user forgetting to operating the HVAC system in normal mode after testing is completed (Block, [0031]). Furthermore, Block teaches missing details for Reichl about how to handle unexpected violations or “catastrophic failure” while executing its test logic (Block, [0042]).  As such, Reichl in view of Block teaches all elements of the claim except its verification procedure to verify the quiz data prior to execution of the quiz data.
 Frick is directed to a programmable test instrument [“test instrument 100”, analogous to Reichl’s system manager 502] comprising a processor and memory configured to test one or more devices under test (DUT) 115 [analogous to Reichl’s HVAC devices] by generating a test logic 316/318 to verify the operation of devices under test (Figs. 1- 3, [0002, 0018]). Specifically, Frick teaches a testing device, comprising: a processor; and a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations, comprising: (Fig. 3);
performing a verification procedure to verify the quiz data [“altered test logic 318”, analogous to “test logic” of Reichl] prior [“Before the embedded processing device 308 executes the altered test logic 318, the testing layer 304 may perform one or more tasks,… modify the altered test logic 318 prior to execution on the embedded processing device 308”] to execution of the quiz data, the verification procedure [“perform one or more tasks, such as error checking, compilation, or other pre-processing operations”] satisfied in response to determining that the device is capable of exhibiting the expected state and in response to the verification procedure being satisfied, performing an execution procedure comprising initiating the execution of the quiz data with respect to the device ([0042-0043]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to (1) combine the teachings of Frick and Reichl in view of Block because they both related to a testing device using one or more test logic/quiz data to test one or more hardware devices under tests and (2) modify the system of Reichl in view of Block to verify/check the quiz data (“test logic”) is indeed capable of exhibiting the expected state prior to allowing execution of the quiz data as in Frick to minimize unexpected error generations. Doing so the generated quiz data with errors/software bugs that require further modification/debugging can be prevented from prematurely executing thereby further improving the reliability of the test (Frick, [0043]). As such, the combination of Reichl, Block, and Frick (RBF) (not the cited references individually) teaches each and every limitation of the claim and renders invention of this claim obvious to PHOSITA.

Regarding claim 2, RBF further teaches/suggests the testing device of claim 1, wherein the execution procedure further comprises:
a logging procedure [data storing step which includes “other types of information or data that can be collected, stored”. This storing step can be implemented even for normal set points to accurately return to normal/default set points after testing is over] that performs the recording of the preset point of the devices of the HVAC system, wherein the preset point is exhibited prior to the point being applied to the devices of the HVAC system (Reichl, [0039] & Block [0028, 0044]).

Regarding claim 3, RBF further teaches/suggests the testing device of claim 2, wherein the cleanup procedure is performed in response to the termination of the execution procedure if the exit condition is not satisfied (After test is over without abort, returning to normal/FSNL for the HVAC devices of Reichl while applying the technique of Block, see paras. [0028, 0044] of Block).

Regarding claim 4, RBF further teaches/suggests the testing device of claim 3, wherein the cleanup procedure [automatically return to normal state for the HVAC devices under test after testing is over] applies the pretest point to the device of the HVAC system in response to the execution procedure completing (Reichl, [0039, 0111-0112], Block, [0028, 0044]).

Regarding claim 5, RBF further teaches/suggests the testing device of claim 2, wherein the logging procedure records points and states of the device of the HVAC system during the execution procedure and generates a report of the points or states of the device of the HVAC system during the execution procedure (Reichl, [0039, 0109-0112]).
Regarding claim 6, RBF further teaches/suggests the testing device of claim 1, wherein the exit condition [abort for “operational or safety concerns”] is determined to be satisfied in response to a determination that the execution procedure will violate a safety protocol (Block, [0036]).
Regarding claim 7, RBF further teaches/suggests the testing device of claim 1, wherein the exit condition is determined to be satisfied in response to a determination that a service provided by the HV AC system will be disrupted [abort for “operational or safety concerns” and “avoid a trip or a catastrophic failure” test for the Reichl’s devices under test] by the execution procedure (Block [0036, 0042]).
Regarding claim 8, RBF further teaches/suggests the testing device of claim 1, wherein the execution procedure further comprises determining that the predicate is satisfied in response to determining, when the point is applied to the device of the HVAC system, that the device of the HVAC system exhibits the expected state within a defined time period or that the predicate is not satisfied if the expected state is not exhibited within the defined time period (Reichl, [0099, 0110]).

Regarding claim 9, RBF further teaches/suggests the testing device of claim 1, wherein the operations further comprise receiving exam data4 [test data for “run multiple tests” or “run all available tests, etc.”]comprising the quiz data and second quiz data, wherein the second quiz data comprises a second command that applies a second point to a second device and a second predicate that is satisfied if the second device exhibits a second expected state in response to application of the second point ((Reichl, [0094, 0112]).

Regarding claims 14 & 17, RBF teaches/suggests inventions of these claims for the similar reasons set forth above in claim 1.

Regarding claim 18, RBF teaches/suggests the method of claim 17, further comprising performing, by the testing device, a timing procedure that determines whether the expected state is achieved within a defined time period [“duration of wait time”] (Reichl, [0098]).
Regarding claim 19, RBF further teaches the method of claim 17, further comprising: performing, by the testing device, a logging procedure [data storing action] that performs the recording of the pretest point of the device of the HVAC system, wherein [[that]] the pretest point [normal speed/set points before increasing the speed] is exhibited prior to the point being applied to the device of the HVAC system (Reichl, [0110] & Block [0024]).

Regarding claim 20, RBF further teaches the method of claim 19, further comprising: performing, by the testing device, [[a]] the cleanup procedure that, upon is performed in response to the termination of the execution procedure, reverts the device of the HVAC system to the pretest point if the exit condition is not satisfied (Returning to normal set point/speed for the HVAC devices of the Reichl after successfully completing the execution of the test logic even when there is no abort action is taken as suggested by Block [0044]).

Claim 10- 12 & 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over RBF (as discussed above in claims 1 & 14) in view of Hamber et al. [Hamber, reference of the record] (US 20160366010 A1). The combination of RBF and Hamber is referred as RBFH hereinafter.

Regarding claim 10, RBF further teaches the testing device of claim 1, wherein the testing device is network agnostic [“common test logic for generic control sequence verification tests” for different and “plurality of HVAC devices” and “translate communications… across a plurality of multi-vendor/multi-protocol systems”], and wherein the operations further comprise interfacing the testing device to a network of the HV AC system according to a native protocol of the HV AC system (Reichl, [002, 0025, 0057, 0096]).
However, it can be argued that RBF does not necessarily teach or suggest the interfacing the testing device to a network of the HV AC system is according to a native protocol of the HV AC system as claimed.
Hamber in the same field of endeavor teaches a testing device [“smart communications control system 500” with “smart communications controller 502”, figs. 5-6, analogous to Reichl’s system manager 500 of fig. that receives commands from a client device] coupled with building subsystem, that is network agnostic, and wherein the operations performed by the testing device further comprise interfacing [identifying the protocol and “generate protocol-specific control signals for”] the testing device to a network of the HV AC system according to a native protocol [“communications protocol has been successfully identified”] of the HV AC system ([0015-0016, 0040, 0042, 0094]).
It would have been obvious to one ordinary skill in the art before the filing of this invention to (i) combine the above cited teachings of Hamber with RBF because they both related to a generic HVAC control device sending control commands to components of a HVAC system and (ii) interfacing of the testing device (of Reichl) to a network of the HV AC system according to a native protocol of the HV AC system as in Hamber. Hamber teaches missing details for RBF about how its testing device can send testing commands with different HVAC systems implemented with different network protocols.
Regarding claim 11, RBFH teaches/suggests the testing device of claim 10, wherein the native protocol of the HVAC system is at least one of a building automation control network (BACnet) protocol, a LonTalk protocol, a KNX protocol, a Modbus protocol, a ZibBee protocol, a Z-Wave protocol, an open source protocol for building automation, or a standardized protocol that is standardized by the American society of heating, refrigeration, and air conditioning engineers (ASHRAE) (Hamber, [0111]).

	Regarding claim 12, RBFH teaches/suggests the testing device of claim 10, wherein the operations further comprise generating a marriage certificate [“translate messages”; See, Spec, para. 0040] that translates the quiz data according to the native protocol (Hamber, [0095, 0153]).

	Regarding claim 15, RBFH teaches invention of this claim for the similar reasons as in claim 10.
	Allowable Subject Matter
Claim 13 & 16 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Specifically, prior arts individually or in a proper combination fail to teach or suggest the inclusion of “assigning the point that is to be applied to the device of the HVAC system a priority that is determined, based on the native protocol, to be higher than a pretest point priority and lower than a safety priority” when viewed with remaining limitations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANTOSH R. POUDEL whose telephone number is (571)272-2347.  The examiner can normally be reached on Monday - Friday (8:30 am - 5:00 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 571-272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SANTOSH R POUDEL/Primary Examiner, Art Unit 2115                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 “As a further result of the amendments, the collection of data and its analysis are performed whether the execution procedure has terminated (as a result of the claimed exit condition) or completed (without such termination).” However, examiner respectfully disagrees with applicant’s comment of “Examiner simply pulls purportedly comparable features from Reichl, Wootton, and Frick, but fails to demonstrate any integration of such features” and “ Hall does not cure the aforementioned deficiencies”.
        2 Please see, Spec, ¶¶ 0004, 0048 for definition of “quiz 408” (“constitute a result (e.g., a pass/fail result)”). Hence, “test logic” of Reichl falls within BRI of the claimed “quiz data”.
        3 “system manager is configured to automatically verify that the controller executes the expected control sequence by automatically generating test logic based on a common data model tag for the
        device”
        4 Please note that the specification describes “exam data” as “multiple, distinct instances of quiz data 114”, para. 0028.